      Case 2:18-cr-00365-JNP-BCW Document 165 Filed 01/30/19 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,

              Plaintiff,                           ORDER OVERRULING OBJECTION

 v.                                                Case No. 2:18-cr-00365-JNP-BCW

 JACOB KINGSTON, ISAIAH KINGSTON,                  District Judge Jill N. Parrish
 LEV DERMEN, RACHEL KINGSTON, and
 SALLY KINGSTON

              Defendants.



       A number of entities that have intervened in this criminal case have objected to magistrate

judge Wells’s order denying a motion to halt the production of discovery to the defendants. [Docket

162.] Where a party objects to a non-dispositive decision, district courts must employ a “clearly

erroneous or contrary to law” standard of review. 28 U.S.C. § 636(b)(1)(A); accord United States

v. Weston, No. 2:06-CR-303, 2007 WL 1555798, at *2 (D. Utah May 22, 2007). Under this

deferential standard, the court will affirm a magistrate judge’s ruling unless the court, exercising

independent judgment, “is left with the definite and firm conviction that a mistake has been

committed.” United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948); Ocelot Oil

Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir. 1988).

       After careful review of the relevant authorities, the intervenors’ objection, and the record,

the court concludes that the magistrate judge’s order denying the motion to halt discovery is neither

clearly erroneous nor contrary to law. The intervenors’ objection is OVERRULED.
Case 2:18-cr-00365-JNP-BCW Document 165 Filed 01/30/19 Page 2 of 2



 Signed January 29, 2018.

                              BY THE COURT



                              ______________________________
                              Jill N. Parrish
                              United States District Court Judge




                                2
